Citation Nr: 1731436	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-18 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to September 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2016, the Board remanded the Veteran's claim for further evidentiary development and readjudication.  Further development in substantial compliance with the Board's remand instructions has been completed.  The Veteran's appeal has now been returned to the Board for further appellate proceedings.

The issue of entitlement to service connection for tinnitus was raised by the record in the Veteran's July 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b).


FINDING OF FACT

Hearing loss was not shown to have manifested during the Veteran's active service or within one year of separating from active service, and a continuity of symptoms after discharge from active service has not been established.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §1110(West 2014); 38 C.F.R. § 3.303 (2016).
 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board, and a transcript of the hearing is of record.

In September 2016, the Board remanded this matter to obtain a VA examination of the Veteran's hearing.  This was provided in October 2016 and the claim was readjudicated.  The Board finds that the October 2016 VA examination and opinion are in substantial compliance with the remand directives and adequate for the purpose of rendering a decision as to the issue on appeal.  Neither the Veteran, nor his representative objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Moreover, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument) 

The Board notes that during the July 2016 Board hearing, the Veteran's representative alleged a discrepancy between two August 2001 handwritten recordings of the Veteran's left ear discharge audiometer results.  However, the November 2016 VA examiner reviewed the Veteran's August 2001 audiometer results and noted that there were two August 2001 completed audiometer forms.  One of the forms had the left ear results crossed out and numbers placed under the test result boxes.  Upon further review, the examiner determined that this was due to the numbers being written in the wrong boxes (starting at 250Hz instead of 500Hz, where it should have started).  The correct results were then placed under the correct Hz box.  Thus, the Board finds that audiometer test results on both forms are actually the same, and there is no discrepancy.  The results are further discussed below.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

In December 2010, the Veteran filed a service connection claim for a bilateral hearing loss condition, reporting that in addition to his regular military training and twice-yearly qualification on the M-16, he was a trumpet player with the First Infantry Division Band.  He contends that the percussion line in a marching band is directly behind the trumpet line and both are quite loud.  The Veteran states that he could not wear earplugs to protect his ears because it would affect his ability to play the trumpet.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection for certain chronic diseases, including sensorineural hearing loss and organic diseases of the nervous system, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

At a November 2016 VA examination, audiometric testing showed bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz.  The issues remaining are: (1) whether the currently manifested bilateral hearing loss was incurred during or as a result of the Veteran's active service; (2) whether the bilateral hearing loss manifested to a degree of 10 percent or more within one year from the date of separation; and (3) whether there is a showing of continuity of symptoms after service.

As an initial matter, the Board finds there is probative and credible evidence of in-service gun training and trumpet noise exposure to the Veteran as a result of his military occupational specialty (MOS) assignment to the First Infantry Division Band.  As such, military noise exposure is conceded as reported by the Veteran.

Turning to the medical evidence, at the Veteran's April 1997 enlistment examination, audiometric testing was conducted.  The puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz (Hz) are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
5
0
10
20
 
These findings do not suggest hearing loss in either ear for VA purposes under 38 CFR § 3.385.  

Several hearing tests were conducted during the Veteran's time in service.  In January 1999, the puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
0
LEFT
0
5
0
0
15

These findings do not suggest hearing loss in either ear for VA purposes under 38 CFR § 3.385.  In addition, the report indicated that the Veteran was previously issued earplugs for ear protection.

In April 2000, the puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
0
10
5
5
20

These findings do not suggest hearing loss in either ear for VA purposes under 38 CFR § 3.385.  In addition, the report indicated that the Veteran was previously issued earplugs for ear protection.

The Veteran's service treatment records show no complaints of, or treatment for, any hearing problems during service.

At the Veteran's August 2001 separation examination, audiometric testing was conducted.  The puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
0
10
5
5
20

These findings do not suggest hearing loss in either ear for VA purposes under 38 CFR § 3.385.  Additionally, on a medical history survey completed in conjunction with his separation physical, the Veteran specifically denied experiencing any hearing loss.  Of note, the Veteran did report at least two ailments, suggesting that he took the time to review the form and giving weight to the fact that he did not perceive any hearing loss at that time.

In August 2009 the Veteran underwent private audiometric testing.  The medical professional provided charted results.  In July 2016, the Veteran's private hearing instrument specialist submitted a medical statement referencing the August 2009 hearing screening chart.  The medical professional indicated that in August 2009, the Veteran had a significant high frequency hearing loss in both ears beyond 3000 Hz.  

In April 2011, the Veteran underwent a VA hearing examination conducted by an audiologist.  The Veteran reported that he had the difficulty with the following: hearing people when they were not looking at him, background noise, soft speech, and high pitches.  He also stated that his hearing loss was gradual and his first awareness of hearing loss was 1999 or 2000.  The examiner noted that the Veteran  reported that he had band music exposure without hearing protection, before and during his military service.  No post military occupational or recreational noise exposure was noted.  The puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz are as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
35
LEFT
10
5
10
10
30

The average decibel loss was 13.75 in the left ear and the discrimination was 98 percent.  The average decibel loss was 15 in the right ear and the discrimination is 100 percent.  In addition, the VA examiner reviewed the Veteran's file, interviewed and examined the Veteran.  The examiner then opined that it is less likely than not that the Veteran's hearing loss is due to military noise exposure because the Veteran's puretone thresholds were normal bilaterally at time of military separation, and it appears that hearing loss was acquired after the conclusion of military service.  

In November 2016, the Veteran underwent a VA examination for hearing loss.  The Veteran denied ear trauma, surgery, or chronic problems with ear pain, aural pressure, drainage or infections.  The Veteran again reported current hearing loss due to in service noise exposure because he was a trumpet player, sang in a rock band and qualified weapons.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz.  The puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
55
LEFT
10
10
20
55
65

The average Hz for the Veteran's right ear was 30 and the average Hz for the Veteran's left ear was 38.  The Veteran's speech discrimination score (Maryland CNC word list) bilaterally was reported at 100 percent.  The examiner noted that the Veteran's bilateral tympanometry findings were normal and that there were no positive threshold shifts (greater than normal measurement variability) at any frequency bilaterally.  The medical professional opined that the Veteran's bilateral hearing loss was less likely than not (fifty percent probability or greater) caused by or a result of an event in military service, because although the Veteran described significant exposure to noise in service, his discharge hearing results were normal bilaterally and no significant shifts in his hearing bilaterally were noted.

In addition the November 2016 examiner determined that although the Veteran stated that he had longstanding difficulties with his hearing the evidence of record does not establish chronicity of his bilateral hearing loss condition.  The medical professional opined that the Veteran reported that his first hearing evaluation was between 2007 and 2009, which is at least six years after he was discharged from service.  Thus, the Veteran's hearing condition did not manifest within one year of service discharge.  Moreover,  the examiner opined that it is less likely than not that the Veteran's bilateral hearing condition is a result of a delayed onset of hearing loss due to military noise exposure then it could be to any other factor, especially considering that it has appeared to have worsened between his 2011 and 2016 exams, about 10 years post service.  The examiner explained that currently, the most comprehensive study of the subject matter was conducted by the Institute of Medicine in 2006, and concluded that that, based on the current understanding of
Auditory physiology, a prolonged delay in onset of noise-induced hearing loss is unlikely.

Furthermore, the examiner reviewed the Veteran's puretone audiometric test results  in his service treatment records dated April 1997 (enlistment examination), January 1999, April 2000 and August 2001 (separation examination).  The November 2016 examiner reported that at enlistment, the Veteran's hearing was normal in the right ear at all tested frequencies except at 6000Hz, where a mild hearing loss was recorded.  The examiner stated that the mild right ear hearing loss was also recorded on the January 1999 exam, but did not appear to persist through the subsequent tests dated April 2000 and August 2001.  Regarding the Veteran's left ear, the examiner noted that hearing was normal at all tested frequencies on each date, with no significant differences noted at any frequency between any dates.  The examiner further reported that the Veteran denied hearing loss on his separation exam.  On the April 2000 report, the examiner also noted that there was a note indicating "earplugs issued".

The Board concedes that the Veteran experienced in-service noise exposure and has a current diagnosis for bilateral hearing loss.  While the Veteran is competent to report on his hearing acuity, he lacks the medical training and expertise to determine the etiology of his hearing loss disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veteran' Court).  Here, the Veteran is not alleging that he noticed his hearing acuity deteriorate during service, but rather that his military noise exposure caused his current hearing loss.  Unfortunately, such a determination requires medical training and expertise the Veteran is not shown to possess.

Moreover, while the Veteran considered competent to suggest that his diminished hearing acuity was due to an in service occurrence, the fact remains that audiometric testing conducted contemporaneously with service did not actually show any hearing loss in either ear at any time.  In addition, there was no significant shift in hearing acuity during the Veteran's periods of service, as noted by the VA examiner in 2016.  Finally, the Veteran specifically denied having any hearing loss when separating from service, which appears to be at odds with what he is currently suggesting.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).

The Board has considered the suggestion from the Veteran's private hearing instrument specialist that his military noise exposure "could" have contributed to his hearing loss.  However, no rationale was provided for this conclusion and the hearing instrument specialist did not address any of the relevant factors in this case such as the normal hearing tests in service, the lack of any shift in hearing acuity during service, the absence of hearing loss at separation, and the fact that hearing loss was not actually shown in either ear for a number of years after service.  Moreover, "could" in the context of a medical opinion is the same as "could not" and therefore cannot provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board endeavored to obtain a medical opinion.  Unfortunately, the examiner concluded that it was less likely than not that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military service. 

After weighing all the evidence, the Board finds the greatest probative value in the April 2011 and October 2016 VA medical opinions.  The VA examiners found that the Veteran's hearing loss neither began during nor was otherwise caused by his military service, to include his noise exposure therein, because the Veteran's entrance and separation exams showed bilateral normal hearing, with no significant shifts in hearing noted in service.  The opinions were supported by a physical examination of the Veteran, medical evidence and literature; a review of the entire claims file, and includes a rationale for the opinion.  This gives the opinions substantial probative value.  

In addition, there is no evidence that the Veteran's bilateral hearing loss was manifested in service or to a compensable degree in the first year following his separation from active duty, as the first showing of hearing loss was not documented for a number of years after service.  Consequently, service connection for bilateral hearing loss on the basis that such manifest in service and persisted, or on a presumptive bases (as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.  As described above, the audiometric testing in service and near separation did not establish hearing loss in either ear for VA purposes, and the Veteran reported that his first hearing evaluation was between 2007 and 2009, several years after service.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

As described, the criteria for service connection for bilateral hearing loss have not been met, and the claim is denied. 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


